OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




                                            June L2, 1939


Donorable CecilH. Tate
County.Attorney,Dailey County
Muleshoe, Texas
Dear Sir:



                                            esdue such respect-

                                      etter of May 27, 1939,
wherein you re                          tance as to whether
the State of T
IndependentSa
for delinquent
maintain a joi
taxes due said



                    ms in one suit. Seotiou'2 of said Artlole
                      first paragraph thereof that when atax-
                     t for delinquenttaxes against a piece
                     ntiff may implead as parties defendant
                     s having delinquent tax olaixs against
                     part thereof and further provides for
                    ion in such instaaoes. It also provides
that any taxing unit having any claim for delinquenttaxes
against suoh property may waive the issuance and servioe
of oitation upon it. The seoodd paragraph of said Section
2 provides that where other taxing units are not impleaded
the plaintiff shall notiff such other taxing units by regis-
tered mail& the filing of the auit, "so that suoh taxing
units not impleadedmay have the opportunity to intervene as
herein provided."
          Se&Ion 3 (d) of said Article 7343b provides that
*"anyprooess authorizedby this Act may issue jointly in
behalf of all taxing units who are plaintiffs and/or inter-
venors in any suit.* Section 4 of said Article provides
                                                                  435
                                                                   .
                                                                  -mtak


Xoc. Cecil 2. Tate, June 12, 1939, Pase 2


 th-:
    1, “ea.dl >crty to such suit shall take notice of aud plead
 and answer to cl1 claim and pleadingsthen on file or
 t,!lcreaf'terfiled in said cause by all other paities therein
 and the citation upon each defendantshall so recite."
           Section 10 of said Article provides that the
 purchaoerof any cuci?property shall take title free of all
 lieri and claims for taxes against the property as against
 sny oarty b.2such suit. Other details are taken care of
 in @did Article 7345b includingthe matter of sellin the
.land and dintributin&the prooeeds.
          As a practicalmatter, a defendant in a tax suit‘
would suffer no prejudice by the prooedurewhioh you aug-
gest whioh he w&d   not likewise suffer In the went only
one taring unit should file the suit and should make other
taring units parties defendant end foraethem to set up their
claims by cross-actions,or If such other taring units
ware not made parties defendantbut after receiving the
registeredlettars should set up their olalms for tsxes
by pleas of intervemtlon+ The issues to be detemlned in
the suit wixld be the same regardlessof *ioh one of the
three methods of proaedure should be followed.
           Seotion S (d) of said Article 73&b, in providing
 t&t any PI-OQ~SB authorizedby this Aot may IBBUO jointly
 in behalf of al?,taxing units who are plainttifs s&or
 Intervenersin any suit seems plainly to aontemplatethat
 in #someinstances there may be more than one plaintiff.
 Should two tang units join in a slngle~stitand a plea
 of tisjoinder of aauses of aotinn be sustained thus neaes-
 slbating the eliminationof one of the plaintiffs as a
 party plaintiff&then under the plain terms of the statute,
 such taring iuritthus stricken out as a plaintiff oould
 file a plea of in$erventionsetting up in the seme suit
 the same cause of action and have the issues tendered by
 him adjudicatedln,that suit. Any aotion of ,theCourt
 in thus sustnining,pleas-r;
                           of misjoinder of parties or
 causes of.action could thus be aompletelynullified as
 a matter of course.
          Our answer to your question6therefore,is au
 affirmativeone. In support of our oonoluslonwe cite the
Hon. Cecil H. Tate, SI.IJX~
                        12, 1939, Page 3


case of Pfirrman v. District of Clifton, 96 S.W. 810,
Kentucky Court of Appeals. To avoid any question, however,
we would swgest that one of the two methods of procedure
speoificallyoutltied in the statutes be followed.
                                    YOU33   Very    tNly


                               ATTORNEY GENERAL OF TEXAS


                               BY
                                            Glenn    % hWiB
                                                    Assistant

GRL:PJ3P




UPBOVED:
Opinion Conmdttee
.By GOB
 chaizman